ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Potomac Construction Company, Inc.           )      ASBCA Nos. 60327, 60328
                                             )
Under Contract Nos. FQ 9194, FQ 9098         )

APPEARANCE FOR THE APPELLANT:                       Charles W. Sickels, Esq.
                                                     Sickels, Frei & Mims, P .C.
                                                     Fairfax, VA

APPEARANCE FOR THE AUTHORITY:                       Jon B. Crocker, Esq.
                                                     Chief Counsel
                                                     Washington Metropolitan Area
                                                     Transit Authority
                                                     Washington, DC

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 12 July 2016



                                                 ~~
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60327, 60328, Appeals of Potomac
Construction Company, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals